NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DANIEL ACEDO,                                   No. 20-55844

                Plaintiff-Appellant,            D.C. No. 3:17-cv-02592-JLS-JLB

 v.
                                                MEMORANDUM*
COUNTY OF SAN DIEGO; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                  Janis L. Sammartino, District Judge, Presiding

                          Submitted November 8, 2021**

Before:      CANBY, TASHIMA, and MILLER, Circuit Judges.

      Former California state prisoner Daniel Acedo appeals pro se from the

district court’s judgment dismissing his mandamus action brought under 28 U.S.C.

§ 1361. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s dismissal under 28 U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Acedo’s request for oral
argument, set forth in his reply brief, is denied.
443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed for lack of subject matter jurisdiction

Acedo’s mandamus claim because Acedo failed to allege facts sufficient to show

that he had exhausted his administrative remedies before filing suit. See 42 U.S.C.

§ 405(g), (h); Hironymous v. Bowen, 800 F.2d 888, 892-93 (9th Cir. 1986)

(exhaustion of administrative remedies before seeking mandamus relief against the

Social Security Administration is a jurisdictional requirement).

      The district court properly dismissed Acedo’s remaining state law claims

because the district court lacked jurisdiction to adjudicate them once it had

dismissed Acedo’s federal claim for lack of subject matter jurisdiction. See

Herman Family Revocable Tr. v. Teddy Bear, 254 F.3d 802, 806-07 (9th Cir. 2001)

(if all federal claims are dismissed pursuant to Rule 12(b)(1) for lack of subject

matter jurisdiction, a district court lacks the authority to exercise supplemental

jurisdiction over remaining state law claims under 28 U.S.C. § 1367).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Acedo’s motion to strike (Docket Entry No. 31) is denied.

      AFFIRMED.




                                           2                                    20-55844